          Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 1 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                      §
In re:                                                §   Chapter 11
                                                      §
FIELDWOOD ENERGY LLC,                                 §   Case No. 20-33948 (MI)
                                                      §
                                                      §   (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §   Chapter 11
                                                      §
FIELDWOOD ENERGY INC.,                                §   Case No. 20-33949 (MI)
                                                      §
                                                      §   (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §   Chapter 11
                                                      §
FIELDWOOD ONSHORE LLC,                                §   Case No. 20-33951 (MI)
                                                      §
                                                      §   (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §   Chapter 11
                                                      §
FIELDWOOD SD OFFSHORE LLC,                            §   Case No. 20-33952 (MI)
                                                      §
                                                      §   (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
          Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 2 of 11




------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
FIELDWOOD ENERGY OFFSHORE §
LLC,                                                  §       Case No. 20-33950 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
FIELDWOOD OFFSHORE LLC,                               §       Case No. 20-33961 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
GOM SHELF LLC,                                        §       Case No. 20-33954 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
FW GOM PIPELINE, INC.,                                §       Case No. 20-33953 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§




                                                          2
          Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 3 of 11




------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
GALVESTON BAY PIPELINE LLC,                           §       Case No. 20-33959 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
GALVESTON BAY PROCESSING LLC, §                               Case No. 20-33960 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
FIELDWOOD ENERGY SP LLC,                              §       Case No. 20-33958 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
In re:                                                §       Chapter 11
                                                      §
DYNAMIC OFFSHORE RESOURCES §
NS, LLC,                                              §       Case No. 20-33947 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§




                                                          3
          Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 4 of 11




------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
BANDON OIL AND GAS, LP,                               §       Case No. 20-33956 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§
                                                      §
In re:                                                §       Chapter 11
                                                      §
BANDON OIL AND GAS GP, LLC,                           §       Case No. 20-33955 (MI)
                                                      §
                                                      §       (Emergency Hearing Requested)
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
------------------------------------------------------§

             EMERGENCY MOTION OF DEBTORS PURSUANT
  TO BANKRUPTCY RULE 1015(b) AND BANKRUPTCY LOCAL RULE 1015-1 FOR
     ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

    EMERGENCY RELIEF HAS BEEN REQUESTED. A VIDEO/TELEPHONIC
    HEARING WILL BE CONDUCTED ON THIS MATTER ON AUGUST 4, 2020
    AT 2:00 P.M. (PREVAILING CENTRAL TIME). PARTIES WISHING TO
    PARTICIPATE TELEPHONICALLY MUST DIAL IN USING THE COURT’S
    TELECONFERENCE SYSTEM AT 832-917-1510 AND ENTERING
    CONFERENCE CODE 954554.       PARTIES WHO ALSO WISH TO
    PARTICIPATE BY VIDEOCONFERENCE MAY DO SO BY USE OF AN
    INTERNET        CONNECTION,     USING     THE      WEBSITE
    HTTPS://WWW.GOTOMEETING.COM/MEETING/JOIN-MEETING       AND
    ENTERING MEETING CODE “JudgeIsgur.”

    IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
    EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST
    EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE
    PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
    PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

    RELIEF IS REQUESTED NOT LATER THAN AUGUST 4, 2020.




                                                          4
          Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 5 of 11




                 Fieldwood Energy LLC and its debtor affiliates in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), respectfully represent

as follows in support of this motion (the “Motion”):

                                                 Background

                 1.       On the date hereof (the “Petition Date”), the Debtors each commenced

with this Court a voluntary case under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors are authorized to continue to operate their business and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has been appointed

in these chapter 11 cases.

                 2.       The Debtors, together with their non-debtor affiliates (collectively, the

“Company”), are an independent exploration and production (“E&P”) company in the Gulf of

Mexico. The Company is focused on the exploration and development of offshore oil and gas

assets in the shallow water and deepwater Gulf of Mexico and the Gulf Coast region in the U.S.

                 3.       Additional information regarding the Debtors’ business and capital

structure and the circumstances leading to the commencement of these chapter 11 cases is set

forth in the Declaration of Michael Dane in Support of the Debtors’ Chapter 11 Petitions and

First Day Relief, (the “Dane Declaration”),1 which has been filed with the Court

contemporaneously herewith and is incorporated by reference herein.




1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Dane
Declaration.




                                                        5
         Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 6 of 11




                                           Jurisdiction

               4.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         Relief Requested

               5.      By this Motion, pursuant to Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Bankruptcy Local

Rules for the United States Bankruptcy Court for the Southern District of Texas (the

“Bankruptcy Local Rules”), the Debtors request entry of an order directing consolidation of

their chapter 11 cases for procedural purposes only.

               6.      A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit A (the “Proposed Order”).

                              Relief Requested Should Be Granted

               7.      Bankruptcy Rule 1015(b) provides, in relevant part, that “[i]f . . . two or

more petitions are pending in the same court by or against . . . a debtor and an affiliate, the court

may order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). Section 101(2) of

the Bankruptcy Code defines the term “affiliate” to mean:

               (A) [an] entity that directly or indirectly owns, controls, or holds with
               power to vote, 20 percent or more of the outstanding voting securities of
               the debtor, other than an entity that holds such securities—

                       (i) in a fiduciary or agency capacity without sole discretionary
                       power to vote such securities; or

                       (ii) solely to secure a debt, if such entity has not in fact exercised
                       such power to vote;

               (B) [a] corporation 20 percent or more of whose outstanding voting
               securities are directly or indirectly owned, controlled, or held with power
               to vote, by the debtor, or by an entity that directly or indirectly owns,



                                                 6
         Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 7 of 11




               controls, or holds with power to vote, 20 percent or more of the
               outstanding voting securities of the debtor, other than an entity that holds
               such securities—

                       (i) in a fiduciary or agency capacity without sole discretionary
                       power to vote such securities; or

                       (ii) solely to secure a debt, if such entity has not in fact exercised
                       such power to vote . . . .

11 U.S.C. § 101(2).       In addition, Bankruptcy Local Rule 1015-1 provides for the joint

administration of related chapter 11 cases. The Debtors are affiliates of one another because

Fieldwood Energy Inc. owns, either directly or indirectly, 100% of the outstanding ownership

interests in each of the other Debtors. Accordingly, this Court is authorized to jointly administer

these chapter 11 cases for procedural purposes.

               8.      Joint administration of these chapter 11 cases will save the Debtors and

their estates substantial time and expense because it will remove the need to prepare, replicate,

file, and serve duplicative notices, applications, and orders. Joint administration will also relieve

the Court from entering duplicative orders and maintaining duplicative files and dockets. The

United States Trustee for the Southern District of Texas and other parties-in-interest will

similarly benefit from joint administration of these chapter 11 cases, sparing them the time and

effort of reviewing duplicative dockets, pleadings, and papers.

               9.      Joint administration will not adversely affect creditors’ rights because this

Motion requests only the administrative consolidation of the estates for procedural purposes, and

does not seek substantive consolidation. As such, each creditor will continue to hold its claim

against a particular Debtor’s estate after this Motion is approved.

               10.     The Debtors respectfully request that each of the Debtors’ chapter 11

cases be administered under a consolidated caption, in the following form:




                                                  7
          Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 8 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
FIELDWOOD ENERGY LLC, et al.,                        §        Case No. 20-33948 (MI)
                                                     §
                                                     §        (Jointly Administered)
                 Debtors.1                           §
                                                     §
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778);
Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489);
Fieldwood SD Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf
LLC (8107); Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC
(1971); Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary
mailing address is 2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.

                 11.       The Debtors also seek the Court’s direction that a notation substantially

similar to the following notation be entered on the docket in each Debtor’s chapter 11 case (other

than the chapter 11 case of Fieldwood Energy LLC) to reflect the joint administration of these

cases:

                 An order has been entered in this case directing the procedural consolidation and
                 joint administration of the chapter 11 cases of Fieldwood Energy LLC, et al. The
                 docket in Case No. 20-33948 (MI) should be consulted for all matters affecting
                 this case.

                 12.       Based on the foregoing, the Debtors submit that the relief requested is

necessary and appropriate, is in the best interests of their estates and creditors, and should be

granted in all respects.

                                                     Notice

                 13.       Notice of this Motion will be provided to (i) the Office of the United

States Trustee for the Southern District of Texas; (ii) the holders of the 30 largest unsecured

claims against the Debtors on a consolidated basis; (iii) Vinson & Elkins LLP, Trammell Crow




                                                         8
        Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 9 of 11




Center, 2001 Ross Avenue, Suite 3900, Dallas, TX 75201 (Attn: William L. Wallander, Esq.

and Bradley R. Foxman, Esq.), as counsel to Goldman Sachs Bank USA, the FLFO

Administrative Agent; (iv) (A) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York,

NY 10017 (Attn: Damian S. Schaible, Esq. and Natasha Tsiouris, Esq.) and (B) Haynes and

Boone, LLP, 1221 McKinney Street, Suite 4000, Houston, TX 77010 (Attn: Charles A. Beckham

Jr., Esq. and Martha Wyrick, Esq.), as counsel to the Ad Hoc Group of Secured Lenders;

(v) Shipman & Goodwin LLP, 400 Park Ave, 5th Floor, New York, NY 10022 (Attn: Nathan

Plotkin, Esq.) as counsel to Cantor Fitzgerald Securities, the FLTL Administrative Agent;

(vi) Holland & Knight LLP, 150 N. Riverside Plaza, Chicago, IL 60606 (Attn: Joshua Spencer,

Esq. and Anastasia Sotiropolous, Esq.), as counsel to Cortland Capital Market Services LLC, the

SLTL Administrative Agent; (vii) the Internal Revenue Service; (viii) the United States

Attorney’s Office for the Southern District of Texas; (ix) the Securities and Exchange

Commission; (x) any other party entitled to notice pursuant to Bankruptcy Rule 2002; and (xi)

any other party entitled to notice pursuant to Bankruptcy Local Rule 9013-1(d).

                                      No Previous Request

               14.     No previous request for the relief sought herein has been made by the

Debtors to this or any other court.




                                               9
       Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 10 of 11




              WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: August 4, 2020
       Houston, Texas

                                            Respectfully submitted,

                                             /s/ Alfredo Pérez
                                           WEIL, GOTSHAL & MANGES LLP
                                           Alfredo R. Pérez (15776275)
                                           700 Louisiana Street, Suite 1700
                                           Houston, Texas 77002
                                           Telephone: (713) 546-5000
                                           Facsimile: (713) 224-9511
                                           Email: Alfredo.Perez@weil.com

                                           -and-

                                           WEIL, GOTSHAL & MANGES LLP
                                           Matthew S. Barr (pro hac vice pending)
                                           Jessica Liou (pro hac vice pending)
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007
                                           Email: Matt.Barr@weil.com
                                                   Jessica.Liou@weil.com

                                           Proposed Attorneys for Debtors
                                           and Debtors in Possession




                                               10
        Case 20-33948 Document 2 Filed in TXSB on 08/04/20 Page 11 of 11




                                      Certificate of Service

I hereby certify that on August 4, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed
by the Debtors’ proposed claims, noticing, and solicitation agent.



                                                        /s/ Alfredo Pérez
                                                       Alfredo R. Pérez
